United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                      __________

                                      No. 99-2713
                                      __________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern District
                                       * of Arkansas.
Charles Gibbon,                        *
                                       *        [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                               Submitted: January 12, 2000
                                   Filed: January 25, 2000
                                    ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD and
MURPHY, Circuit Judges.
                             __________

PER CURIAM.

        Charles Gibbon was convicted by a jury of possession of cocaine base with
intent to distribute in violation of 21 U.S.C. § 841(a)(1). On appeal he argues that there
was insufficient evidence to support his conviction. After carefully reviewing the
record, we are satisfied that a rational jury could have found the essential elements of
the crime beyond a reasonable doubt. See U.S. v. Liebo, 923 F.2d 1308, 1311 (8th
Cir. 1991). We affirm the judgment of the district court1 without further discussion.
See 8th Cir. R. 47B.

       A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




   1
    The Honorable Elsijane T. Roy, United States District Judge for the Eastern
District of Arkansas.

                                         2